775 F.2d 1157
William J. PRATER, Petitioner-Appellant,v.U.S. PAROLE COMMISSION, and Thomas Keohane, Warden,Respondents-Appellees.
No. 84-1121.
United States Court of Appeals,Seventh Circuit.
Nov. 8, 1985.

Before CUMMINGS, Chief Judge, and BAUER, WOOD, CUDAHY, ESCHBACH, POSNER, COFFEY, FLAUM, EASTERBROOK and RIPPLE, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing and suggestion for rehearing in banc filed in the above-entitled cause by the counsel for respondents-appellees, a vote of the active members of the court was requested, and a majority of the judges in regular active service voted to GRANT a rehearing in banc.    Accordingly,


2
IT IS ORDERED that the aforesaid petition for rehearing and suggestion for rehearing in banc be, and the same is hereby, GRANTED.*


3
IT IS FURTHER ORDERED that the judgment and opinion entered in this case on June 12, 1985, 764 F.2d 1230 be, and are hereby, VACATED.  This case will be reheard in banc at the convenience of the court.



*
 The Honorable Luther M. Swygert, Senior Circuit Judge, sitting by designation on the original panel did not participate in the suggestion for rehearing in banc